Title: From Alexander Hamilton to James McHenry, 21 August 1798
From: Hamilton, Alexander
To: McHenry, James



New York 21st August 1798
Sir

You will herewith receive the list mentioned in mine of yesterday. The names marked with an * are those which engage my preference as last ascertained.
The list comprises the names you sent me and some others which have come directly to me. Besides these there are a number of applications with my Remarks upon them which were put up in a packet and either transmitted to you or delivered to Mr. Lewis to be delivered to you when I was last at Philadelphia & you will find in a letter of mine written then some names which I believe do not appear elsewhere; among them two of the names of Rensselear nephews of Mrs. Schuyler.
Give me leave now to mention to you Renssellaer Schuyler son of the General who married a daughter of General Tenbroeck of Albany & who is desirous of being appointed Captain of a Troop of Horse. This Gentleman has many things in his favour. He is intelligent active and spirited. But I ought not to conceal from you that he has committed imprudences which have been painful to his father; whose heart needs consolation with respect to him and would derive it from his success in his present application. I have the strongest hope that he would make a very good officer. If the Captaincy of a Troop is unattainable, I shall be glad to see him appointed a first Lieutenant in the Corps of Horse.
At foot is a list of names for field Officers. Col. Walker lives at too great a distance to admit of its being yet known whether he would accept an appointment or not—but I would advise that he be appointed to the Command of a Regiment upon speculation of his acceptance. Col. Platt is every moment expected from France. Should Walker decline, he will be an excellent substitute.

With great respect & Esteem I have The Honor to be sir your Obedt servant
secretary at War









Benjamin Walker
}
Colonels




Richard Platt


These two probably to be preferred
{
Jacob Morton

now Col of Militia never served




material of a very good officer eligible as first Major


William Wilcox

Aide De Camp & Major last war




Theodosius Fowler

Capt do


Peter Talman

Capt


Several other meritorious Officers have occured but they will not now engage.
